Case 5:19-cv-03292-JLS Document1 Filed 07/29/19 Page 1 of 14

IN THE UNITED STATES DISCTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

 

LAWRENCE ADER :
117 E. Columbus Ave. : CIVIL ACTION
Nesquehoning, PA 18240 :
NO.:
Plaintiff,
v. : JURY TRIAL DEMANDED

THE TERMINIX INTERNATIONAL, CO., LP
795 Robles Rd., Ste. 7
Allentown, PA 18109

Defendant.

CIVIL ACTION COMPLAINT

 

Lawrence Ader (hereinafter referred to as “Plaintiff,” unless indicated otherwise) by and

through his undersigned counsel, hereby avers as follows:
INTRODUCTION

1. Plaintiff has initiated this action to redress violations by The Terminix
International, Co., LP (hereinafter referred to as “Defendant”) of the Fair Labor Standards Act
(“FLSA”), the Pennsylvania Minimum Wage Act (““PMWA”), and the Pennsylvania Wage
Payment and Collection Law (“PA WPL”). As a direct consequence of Defendant’s unlawful
actions, Plaintiff seeks damages as set forth herein.

JURISDICTION AND VENUE

2. This Court has original subject matter jurisdiction over the instant action pursuant

to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under the laws of the United States and

seeks redress for violations of federal laws.
Case 5:19-cv-03292-JLS Document1 Filed 07/29/19 Page 2 of 14

3, This Court may properly assert personal jurisdiction over Defendant because its
contacts with this state and this judicial district are sufficient for the exercise of jurisdiction over
Defendant to comply with traditional notions of fair play and substantial justice, satisfying the
standard sei forth by the United States Supreme Court in Jnt’l Shoe Co. v. Washington, 326 U.S.
310 (1945), and its progeny.

4. Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this
district because Defendant is deemed to reside where it is subjected to personal jurisdiction,
rendering Defendant a resident of the Eastern District of Pennsylvania.

PARTIES
5. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full,

6. Plaintiff is an adult individual with an address as set forth in the caption.

7. Defendant is one of the biggest pest control companies in the world with various
locations throughout the United States, including the location at which Plaintiff worked in
Allentown, Pennsylvania.

8. At all relevant times herein, Defendant acted by and through its agents, servants
and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for the Defendant.

 

FACTUAL BACKGROUND
9. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.
10.‘ Plaintiff was hired by Defendant in or about November of 2018 as an Exclusion
Technician.
Case 5:19-cv-03292-JLS Document1 Filed 07/29/19 Page 3 of 14

11. Plaintiff remained working for Defendant as an Exclusion Technician earning an
hourly rate until on or about January 1, 2019 when he was transferred into the position of a
Route Technician.

12. As a Route Technician, Plaintiff was paid a salary of $600.00 per week
(regardless of how many hours he actually worked) in addition to commissions.

13. While employed with Defendant as a Route Technician, Plaintiff was paid on a
bi-monthly basis (once on the 15" of every month and once on the last day of every month);
however, any commissions that Plaintiff earned were only ever paid out in the paycheck that was
issued to him on the 15" of every month.

14. Beginning January 1, 2019 (after Plaintiff assumed the role of “Route
Technician”), Plaintiff was scheduled to work Monday through Saturday and would consistently
work well beyond 40 hours in one week. In fact, Plaintiff typically worked between 50-84 hours
per week.

15. In addition to performing work in the field (which included performing pest
control services to Defendant’s clients and traveling from one client’s residence to the next),
Plaintiff was also required to perform what Defendant referred to as “non-production work,”
which included but was not limited to:

a. completing paperwork;

b. making phone calls to clients and Defendant’s management regarding
scheduled services, cancellations, and other various business issues;

c. reporting to Defendant’s office (on occasion) for approximately four hours

wherein he would be required to make telephone calls to customers who were
Case 5:19-cv-03292-JLS Document1 Filed 07/29/19 Page 4 of 14

either threatening to cancel or customers who had been suspended for non-
payment (in order to collect payment from them); and

d. reporting to Defendant’s office every Thursday for a “required meeting” at
7:30 in morming. These meetings would typically last approximately 2.5
hours. When Plaintiff tried to refuse to attend these meetings, he was told by
Defendant’s management that he was “salary” and therefore required to
attend.

16. | Upon information and belief, Defendant did not keep proper records of any non-
production work performed by Plaintiff.!

17. At no point between the time that Plaintiff was transferred into a Route
Technician position (on January 1, 2019) and his separation from Defendant in July of 2019 was
he ever paid time and one half for hours that he worked in excess of 40 hours in one week.

18. Even though Plaintiff earned some commission while employed with Defendant
as a Route Technician, he was at all times an exempt employee, as Defendant will be unable to
show that Plaintiff met any of the elements under 29 U.S.C. §207(i) — the retail and service

establishment commission exemption. For example:

 

‘ The FLSA provides that every employer “shall make, keep, and preserve such records of the persons employed by
him and of the wages, hours, and other conditions and practices of employment maintained by him....” 29 U.S.C.
§211(c) (1982 & West Supp.1988). It is well settled that the employer bears the burden of keeping accurate wage
and time records, and that the duty cannot be delegated to employees. Williams v. Tri-County Growers, Inc., 747
F.2d 121, 127-28 (3d Cir.1984); Castillo v. Givens, 704 F.2d 181 (Sth Cir.1983), cert. denied 464 U.S. 850, 104
$.Ct, 160, 78 L.Ed.2d 147 (1988). See also Caryk v. Coupe, 663 F.Supp. 1243 (D.D.C.1987)(failure to maintain
time records when employees are obviously non-exempt warrants liquidated damages). Once the burden shifts to the
employer, if the employer fails to show either the precise amount of hours worked by the employee or negate the
reasonableness of the inferences drawn from the employee's evidence, “the court ‘may then award damages to the
employee, even though the result be only proximate.’ ” Brock v. Seto, 790 F.2d 1446,1448 (quoting Anderson v.
Mount Clements Pottery, 328 U.S. 680, 688, 66 S.Ct. at 1192).

4
Case 5:19-cv-03292-JLS Document1 Filed 07/29/19 Page 5 of 14

2 and

(1) Plaintiff was not employed by a “retail or service establishment
therefore Defendant is unable to meet element one of 29 U.S.C. § 207(0);
(2) Plaintiffs regular rate of pay did not exceed one and one-half times the

applicable minimum wage for every hour worked in a workweek in which

overtime hours were worked, as Plaintiffs regular rate was $600.00 weekly but

 

* A review of the FLSA and case law clearly explains that in order to be allowed to assert the commission exemption
as a business providing a service, the business has to be a service within the “retail concept.”

Pursuant to 29 C.F.R. § 779.314, “Goods” and “services” are defined:

The term “goods” is defined in section 3(i) of the Act and has been discussed above in
§ 779.14. The Act, however, does not define the term “services.” The term “services,”
therefore, must be given a meaning consistent with its usage in ordinary speech, with
the context in which it appears and with the legislative history of the exemption as it
explains the scope, the purposes and the objectives of the exemption. Although in a
very general sense every business might be said to perform a service it is clear from the
context and the legislative history that aff business establishments are not making
sales of “services” of the type contemplated in the Act; that is, services rendered by
establishments which are traditionally regarded as locai retail service establishments
such as the restaurants, hotels, barber shops, repair shops, etc. (See §§ 779.315
through 779.320.) It is to these latter services only that the term “service” refers.

29 C.F.R. § 779.314. (emphasis added).
It is further enumerated in 29 C.F.R. § 779.316 that:

Establishments outside “retail concept” not within statutory definition; \ack the first
requirement.

The term “retail” is alien to some businesses or operations. For example, transactions
of an insurance company are not ordinarily thought of as retail transactions. The same
is true of an electric power company selling electrical energy to private consumers. AS
to establishments of such businesses, therefore, a concept of retail selling or
servicing does not exist. That it was the intent of Congress to exclude such businesses
from the term “retail or service establishment” is clearly demonstrated by the
legislative history of the 1949 amendments and by the judicial construction given said
term both before and after the 1949 amendments . . . if is plain, therefore, that the
term “retail or service establishment” as used in the Act does net encompass
establishments in industries lacking a “retail concept”. Such establishments not
having been traditionally regarded as retail or service establishments cannot under any
circumstances qualify as a “retail or service establishment” within the statutory
definition of the Act, since they fail to meet the first requirement of the statutory
definition.

29 C.F.R. § 779.316. (emphasis added).
Case 5:19-cv-03292-JLS Document1 Filed 07/29/19 Page 6 of 14

he worked anywhere between 50-84 hours per week. Therefore, Defendant wiil be
unable to meet element two of 29 U.S.C. § 207(i);

(3) In an effort avoid state and/or federal wage obligations and cheat Plaintiff out
of legally entitled earnings, Defendant attempted to guise Plaintiff’s bi-weekly
salary of $1,200.00 as a draw on commission. However:

a) even a quick glance at Piaintiff's paychecks will show that they are
more closely akin to that of a salaried employee — earning the same
regular rate every bi-weekly period without any deductions (for
when Plaintiff did not meet the alleged draw on commission);

b) Defendant never provided Plaintiff with any documentation on
how his alleged commission (or draw on commission) was
structured; and

c) Defendant’s management often referred to Plaintiffs regular
weekly rate as his “salary” and told him on several occasions that
he was a “salaried employee” (even though he should have been an
exempt hourly employee).

As a result of the foregoing, Plaintiffs salary should not be considered
“commissions” when determining whether Defendant meets the third element of
29 U.S.C. 207(i). Therefore, when considering a representative period of six
months (the approximate) length of time that Plaintiff was employed with

Defendant as a Route Technician), Defendant could not possibly meet element

 

* In order for Defendant to assert that the retail and service establishment commission exemption applies to an
employee, Defendant must prove that (1) the regular rate of pay the employee is in excess of one and one-half times
the minimum hourly rate applicable to him. 29 U.S.C. §207(i).

6
Case 5:19-cv-03292-JLS Document1 Filed 07/29/19 Page 7 of 14

three of 29 U.S.C. § 207(i), as Plaintiffs commissions did not exceed half of
Plaintiff's total earnings;*

(4) Even if Plaintiff was not paid a salary on a bi-weekly basis (as argued above),
Defendant is still unable to meet element three of 29 U.S.C. § 207(i) because upon
information and belief, Defendant did not have a bonafide commission plan.”

19. In addition to not paying Plaintiff proper overtime compensation, Defendant also
intentionally docked Plaintiff's commissions.

20. For example, Plaintiff was informed that his commission would be docked 1% if
he had over six total cancellations and/or missed stops in one month.

21. Plaintiff was required to inform his manager each time that a customer cancelled
his/her service contract, at which point in time, Plaintiff's manager would have to go into
Defendant’s system and permanently cancel said client. If Plaintiff's manager did not
permanently cancel said client in Defendant’s system, this client would appear as a
“cancellation” and a “missed stop” on Plaintiff's route each month thereafter.

22. Upon information and belief there were multiple occasions when Plaintiff's
manager did not permanently cancel a client, despite Plaintiff informing him that the client
wanted to cancel the service contract.

23, Therefore, there were several occasions where Plaintiff was docked commission

because of Defendant’s management’s intentional failure to input cancellation of service

 

“In order for Defendant to assert that the retail and service establishment commission exemption applies to an
employee, Defendant must prove that “more than half of his compensation for a representative period (not less than
one month) represents commissions on goods or services.” 29 U.S.C. §207(i).

° In determining the proportion of compensation representing commissions, all earnings resulting from the
application of a bona fide commission rate shall be deemed commissions on goods or services without regard to
whether the computed commissions exceed the draw or guarantee. 29 U.S.C. §207(i).

7
Case 5:19-cv-03292-JLS Document1 Filed 07/29/19 Page 8 of 14

contracts into Defendant’s system — thereby having the same cancellation counted against
Plaintiff as a “cancellation” and a “missed stop” in the following months.

24. On July 7, 2019, Plaintiff submitted a resignation letter to Defendant, citing
several reasons for his resignation, including but not limited to Defendant’s illegal pay practices.
Count I
Violations of the Fair Labor Standards Act (“FLSA”)

(Minimum Wage and Overtime Violations)

25. The foregoing paragraphs are incorporated herein as if set forth in full.

26. At ail times relevant herein, Defendant, has and continues to be an “employer”
within the meaning of the FLSA.

27. At all times relevant herein, Plaintiff was a non-exempt “employee” within the
meaning of the FLSA while he was employed with Defendant.

28. The FLSA requires covered employers, such as Defendant, to minimally
compensate its “non-exempt” employees, such as Plaintiff, a minimum rate of $7.25 per hour.

29. The FLSA also requires covered employers, such as Defendant, to compensate
their “non-exempt” employees at a rate of 1.5 times the employee’s regular rate of pay for each
overtime hour that the employee works (i.e. hours in excess of 40 hours in a workweek).

30. While employed with Defendant as a Route Technician, Plaintiff often times
worked 50-84 hours per week; however, Defendant failed to pay Plaintiff overtime compensation
for any hours that he worked over 40 hours in one week.

31. Furthermore, as a result of Defendant’s aforesaid illegal pay practices, Plaintiff

was occasionally compensated below the federal minimum wage for hours worked during his

employment as a Route Technician.
Case 5:19-cv-03292-JLS Document1 Filed 07/29/19 Page 9 of 14

32. As a result of Defendant’s failure to pay Plaintiff minimum wage and the
overtime compensation due him, Defendant willfully violated the FLSA and caused Plaintiff to
suffer damages in the form of unpaid wages.

Count I
Violations of the Pennsylvania Minimum Wage Act ("PMWA")
(Failure to Pay Minimum Wage & Overtime Compensation)

33. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

34. Defendant’s failure to pay overtime and minimum wage in the aforesaid
manner(s) also constitutes a violation of the PMWA.

Count III
Violations of the Pennsylvania Wage & Collection Law (“PWCL”)
(Failure to Pay Full Wage(s) Owed)

35. | The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full,

36. Defendant failed to compensate Plaintiff for all wages owed during his
employment, including but not limited to intentionally acting or failing to act in accordance with
its own policy, resulting in illegal deductions being made to Plaintiff's commission pay
(discussed supra).

37. These actions as aforesaid constitute unlawful violations of the PWCL.

WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

A. Defendant is to be prohibited from continuing to maintain its illegal policy,

practice or custom of unlawfully paying employees and are to be ordered to promulgate an

effective policy agatnst such unlawful acts and to adhere thereto;
Case 5:19-cv-03292-JLS Document1 Filed 07/29/19 Page 10 of 14

B, Defendant is to compensate Plaintiff, reimburse Plaintiff and make Plaintiff whole
for any and all pay and benefits Plaintiff would have received had it not been for Defendant’s
illegal actions, including but not limited to past lost earnings and any other owed compensation.
Plaintiff should be accorded those benefits illegally withheld from the date he first suffered legal
violations at the hands of Defendant until the date of verdict;

C. Plaintiff is to be awarded liquidated damages, as permitted by applicable law, in
an amount determined by the Court or trier of fact to be appropriate to punish Defendant for its
willful, deliberate, malicious and outrageous conduct and to deter Defendant or other employers
from engaging in such misconduct in the future;

D. Plaintiff is to be accorded any and all other equitable and legal relief as the Court
deems just, proper and appropriate, including but not limited to, emotional distress and/or pain
and suffering damages (where legally permitted);

E. Plaintiff is to be awarded the costs and expenses of this action and reasonable

legal fees as provided by applicable federal and state law;

F. Any verdict in favor of Plaintiff is to be molded by the Court to maximize the
financial recovery available to the Plaintiff in light of the caps on certain damages set forth in
applicable federal law; and

G. Plaintiff's claims are to receive trial by jury to the extent allowed by applicable

law. Plaintiff has also endorsed this demand on the caption of this Complaint in accordance with

Federal Rule of Civil Procedure 38(b).

10
Case 5:19-cv-03292-JLS Document1 Filed 07/29/19 Page 11 of 14

Dated: July 26, 2019

11

Respectfully submitted,

KARPF, & CERUTTI, P.C.

 

Ani R. Karpf, Esq.

3331 Street Road

Two Greenwood Square, Suite 128
Bensalem, PA 19020

(215) 639-0801
 

Case 5:19-cv-03292-JLS Document1 Filed 07/29/19 Page 12 of 14

IN THE UNITED STATES DISTRICT COURT
-FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CA TT GNATION F

Lawrence Ader CIVIL ACTION
. ™M :
The Terminix International, Co., LP: xo

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shal! complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy orall defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding snid
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned. ,

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255, ()

(b) Social Security ~ Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. 6)

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2, ()

(d) Asbestos ~ Cases involving claims for personal injury or property daniage from
exposure to asbestos, ()

{e) Special Management ~ Cases that do not fall into tracks (a) through (d) that are

commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

 

management cases.) ()
(2) Standard Management — Cases that do not fall into any one of the other tracks. «)
7/29/2019 La Plaintiff
Date Attorney-at-law Attorney for
(215) 639-080) (215) 639-4970 akarpf@karpf-law.com
Telephone FAX Number E-Mail Address

(Cly, 660) 10/02
Case 9:19-cv-03292-JLS_ Document J acl eG 7/29/19 Page 13 of 14

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff te indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 117 E. Columbus Avenue, Nesquehoning, PA 18240

 

Address of Defendant; 795 Robles Road, Suite 7, Allentown, PA 18109

 

Place of Accident, Incident or Transaction: Defendant's place of business

 

RELATED CASE, IF ANY;

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Fes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ | nolx |
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [_] No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ | No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No
case filed by the same individual?

| certify that, to my knowledge, the within case [is / K] is mot related to any case now pending or within one year previously terminated action in
this court except as noted above.

rn

pate: 7/29/2019 oe ARK 2484 / 91538
a” Athortey-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

 

CIVIL: (Place a ¥ in one categury only)

 

 

 

 

 

Federal Question Cases: B. Diversity Jurisdiction Cases:
(C1 1. Indemnity Contract, Marine Contract, and All Other Contracts C1 1. Insurance Contract and Other Contracts
CL] 2. FELA [] 2. Airplane Personal Injury
CL] 3. Jones Act-Personal Injury LJ 3. Assault, Defamation
[} 4. Antitrust LJ] 4. Marine Personal Injury
T] 5. Patent CJ 5. Motor Vehicle Personal Injury
6. Labor-Management Relations {] 6. Other Personal Injury (Please specify}:
L] 7. Civil Rights [.] 7. Products Liability
[J 8. Habeas Corpus [1 8. Products Liability — Asbestos
H 9. Securities Act(s) Cases [} 9. Allother Diversity Cases

10. Social Security Review Cases (Please specify).

( Ul. All other Federal Question Cases

(Please specify):

ARBITRATION CERTIFICATION
(The effect of this certification ix to remuve the case from eligibility for arbitration.) —

1, Ati R. Karpf , counsel of record er pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.

  
 

DATE: 7/29/2019 fF ARK2484 / 91538
\ueforney-at-Law / Pro Se Plaintiff Attorney ILD. # (if applicable)

NOTE: A trial de novo wil! be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ, 609 (S/2018)

 
Case 5:19-cv-03292-JLS Document1 Filed 07/29/19 Page 14 of 14

JS 44 (Rev. 06/17)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as r

provided by local rules of court. This form, approved by the Judicial Conférence of the United States in September 1974, is required for the use of the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

uired by law, except as
erk of Court for the

cl

 

I. (a) PLAINTIFFS
ADER, LAWRENCE

DEFENDANTS

(b} County of Residence of First Listed Plaintiff _Carbon
(EXCEPT IN US, PLAINTIFF CASES)

County of Residence of First Listed Defendant

THE TERMINIX INTERNATIONAL, CO.,

LP

Lehigh
{IN U.S. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(c) Attorneys (Finn Name, Address, and Telephone Number) Attorneys 4/ Known)

Karpf, Karpf & Cerutti, P.C.; 3331 Street Road, Two Greenwood Square]
Suite 128, Bensalem, PA 19020; (215) 639-0801; akarpf@karpf-law.com|

 

 

 

 

    

     

 

 
 
        

  
  

 
   

 
  

    

    
          

 

I. BASIS OF JURISDICTION (Ptace an “x” in One Box Only} HL. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintif f
(For Diversity Cases Only) and One Box for Defendant}
1 U.S. Government 3 Federal Question PTF DEF PTF DEF
Plaintiff (U8. Gavernment Not a Party) Citizen of This State 1 1 Incorporated or Principal Place 4 4
of Business In This State
2 U.S. Government 4 Diversity Citizen of Another State 2 2 Incorporated and Principal Place 5 5
Defendant (Indicate Citizenship of Parties in item If) of Business In Another State
Citizen or Subject ofa 3 3 Foreign Nation 6 6
Foreign Country
IV. NATURE OF SUIT (iace an "x" m On Click here for: Nature of Suit Code Descriptions
INTRA! EL RRR EE ;
0 110 Insurance PERSONAL INJURY PERSONALINJURY [0 625 Drug Related Seizure 422 Appeal 28 USC 158 O 375 False Claims Act
O 120 Marine 310 Airplane O 365 Personal Injury - of Property 21 USC 881 |’ 423 Withdrawal "376 Qui Tam (31 USC
O 130 Miller Act 315 Airplane Product Praduct Liability G 690 Other 28 USC 157 3729(a)}
0 140 Negotiable Instrument Liability O 367 Health Care/ 0 400 State Reapportionment
O 150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical ( 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury D 820 Copyrights 0 430 Banks and Banking
O '51 Medicare Act ' 330 Federal Employers’ Product Liability 0 830 Patent f 450 Commerce
0 152 Recovery of Defaulted Liability 0) 368 Asbestos Personal fl 835 Patent - Abbreviated 8 460 Deportation
Student Loans ' 340 Marine Injury Product New Drug Application 0 470 Racketeer Influenced and
(Excludes Veterans) ' 345 Marine Product Liability Corrupt Organizations
O 153 Recovery of Overpayment "Liability PERSONAL PROPERTY 2 EA 0 480 Consumer Credit
of Veteran's Benefits * 350 Motor Vehicle 0 370 Other Fraud & 710 Fair Labor Standards * 86] HIA(13 CG 490 Cable/Sat TY
0 160 Stockholders’ Suits 355 Motor Vehicle O 371 Truth in Lending Act 0 862 Black Lung (923} D 850 Securities‘Commodities/
d 190 Other Contract Product Liability 0 380 Other Personal O 720 Labor/Management * 863 DIWC/DIWW (403(g)) Exchange
0 195 Contract Product Liability |’ 360 Other Personal Property Damage Relations 0 864 SSID Title XV1 0 890 Other Statutory Actions
0 196 Franchise Injury O 385 Property Damage 0 740 Railway Labor Act * 865 RST (403{¢)) fl 891 Agricultural Acts
362 Personal Injury - Product Liability * 751 Family and Medical 0 893 Environmental Maiters
Medical Malpractice Leave Act 0 895 Freedom of Information
‘REALE PROPE CIVIERIGHIS | = RIS : 0 790 Other Labor Litigation 3 3 : Act
0 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement 870 Taxes (U.S. Plaintiff Q 896 Arbitration
& 220 Foreclosure O 441 Voting 0 463 Alien Detamee Income Security Act or Defendant) 0 899 Administrative Procedure
O 230 Rent Lease & Ejectment 0 442 Employment 0 $10 Motions to Vacate 0 871 [RS—Third Party Act/Review or Appeal of
0 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
0 245 Tort Product Liability Accommodations 0 530 General Q 950 Constitutionality of
G 290 Ali Other Real Property 0 445 Amer. w/Disabilities - [0 535 Death Penalty ee TMM State Statutes
Employment Other: 0 462 Naturalization Application
G 446 Amer. w/Disabilities - [0 540 Mandamus & Other |8 465 Other Immigration
Other Q $50 Civil Rights Actions
0 448 Education 0 555 Prison Candition
0 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

V. ORIGIN (Place an “X" in One Box Cnty)

Xi Original OG 2 Removed from f 3 Remanded from 0 4 Reinstated or 5 Transferred from 0 6 Multidistrict 0 8 Mubtidistrict
Proceeding State Court Appellate Court Reapened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (De wot cite jurisdictional statutes uniess diversity).

FLSA (29 U.S.C. 201)

 

VI. CAUSE OF ACTION

Brief description of cause: , :
Violations of the FLSA, PA Minimum Wage Act and the PA Wage Payment and Collection Law.

 

 

 

 

 

 

 

 

VIL REQUESTED IN 0 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURYDEMAND:  XYes "No
VU. RELATEDCASE(S)

IF ANY Beemsinctionsy: nee DOCKET NUMBER

=f
DATE SIGNATURE OP ATAIORN.
712912019 A pa
FOR OFFICE USE ONLY — \/
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 

 
